IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                             :           NO. 522
                                                   :
ORDER AMENDING RULES 115 AND                       :           CRIMINAL PROCEDURAL RULES
1012 OF THE PENNSYLVANIA RULES                     :
OF CRIMINAL PROCEDURE                              :           DOCKET

                                                ORDER

PER CURIAM

       AND NOW, this 3rd day of August, 2020, upon the recommendation of the
Criminal Procedural Rules Committee; the proposal not having been published before
adoption in the interests of justice and efficient administration, and a Final Report to be
published with this ORDER:

     IT IS ORDERED pursuant to Article V, Section 10 of the Constitution of
Pennsylvania that Pennsylvania Rules of Criminal Procedure 115 and 1012 are
amended, in the attached form.

       This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and
shall be effective October 1, 2020.

Additions to the rules are shown in bold and are underlined.
Deletions from the rules are shown in bold and brackets.